11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
$4,350 in U.S. Currency (Chuck Jaquay Savage)
Appellant
Vs.                   No. 11-02-00235-CV B Appeal from Hunt County
State of Texas
Appellee
 
Appellant has failed to comply with this
court=s November 14, 2002, order directing that the
clerk=s record and the reporter=s record be filed in this court by November
27, 2002.  Therefore, the appeal is
dismissed for want of prosecution. 
TEX.R.APP.P. 37.3 & 42.3.
 
PER CURIAM
 
December 6, 2002
Do not publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.